DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Young-Hoo Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), further in view of Teramoto Satoshi et al (Japanese Patent: 407221035, here after Satoshi).
Claims 9-11 are rejected. Kim teaches a method for selectively depositing a metal (W), or metal silicide layer (160) on a substrate [fig. 6, and fig. 7, 0086], the substrate comprising: an oxide layer portion (110) comprising hydroxyl groups; and a metal portion (130) [fig. 5, 0047-0048, 0059, 0099], the method comprising:
a) pre-treating a surface of the oxide layer portion of the substrate, wherein the pretreating cleans(etching) and renders the surface of the oxide layer portion of the substrate hydrophilic[0099];


c) annealing the substrate at a temperature wherein the passivant binds selectively to the oxide layer portion of the surface of the substrate over the metal (130) portion of the surface of the substrate[0102, 0104]; and
d) selectively growing the metal, or metal silicide layer(160) on the surface of the metal portion(130) of the surface of the substrate, wherein the metal, or metal silicide layer is grown by atomic layer deposition (ALD)[0085, fig. 7]. Kim teaches performing a dehydrogenation process comprising annealing, the dehydrogenation process reduces the number of the Si-OH bonds in the insulation layers [0104], which means the Si-O binds form and therefore the passivate selectively bonds to O on silicon oxide [0102]
over the metal (130). Kim does not teach annealing the oxide layer above 300C. Satoshi teaches heat treatment (annealing) in high vacuum condition to preform dehydrogenation process [abstract], wherein the thermal treatment performs above 350C[0033]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kim, where the heat treatment ( annealing) is done above 350C and in high vacuum condition, because Satoshi teaches it is an alternative process for dehydrogenation.
Claim 12 is rejected. Satoshi teaches the annealing is done at high vacuum condition, but not ultra-high vacuum condition. However it is obvious to a person with ordinary skill in art that slightly reducing pressure (from 10-8 Pascal to 10-9 Pascal) would have a benefit of less contamination in absence of criticality. Therefore it would 
Claim 14 is rejected as Kim teaches the passivant comprises tetramethyldisilazane (TMDS) [0101].
Claims 16-17 are rejected as Kim teaches the metal portion comprises Si [0059].
Claim 18 is rejected. Although in this embodiment Kim does not teach the oxide layer is hafnium oxide (HfO2). However in another embodiment teaches depositing a blocking insulating layer comprising hafnium oxide 10710, 0115]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kim, and Satoshi when there is a hafnium oxide layer deposited prior ta metal layer because it is suitable blocking insulating layer far making data storage device.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Young-Hoo Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), Teramoto Satoshi et al (Japanese Patent: 407221035, here after Satoshi), further in view of Yimin Zhu et al (U. S. Patent Application: 2017/0012325, here after Zhu).
Claim 13 is rejected. Kim teaches the passivant which make the surface hydrophobic comprises tetramethyldisilazane (TMDS) [0101], but not 2- Diphenylphosphino)ethyltriethoxysilane. Zhu teaches using silane component such as 2-Diphenylphosphino)ethyltriethoxysilane to make silicon oxide surface hydrophobic[0063, 0066, table 3]. Therefore it would have been obvious to one of

.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Young-Hoo Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), Teramoto Satoshi et al (Japanese Patent: 407221035, here after Satoshi), further in view of Joo-Hee Park et al (U. S. Patent Application: 2017/0104000, here after Park).
Claim 15 is rejected. Kim teaches the oxide layer (insulating layer) is silicon oxide
[0048] for making memory device, but does not teach it is silicon dioxide. Park teaches a method of making memory device where the insulating layer is silicon dioxide [0084]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kim, and Satoshi when the oxide layer(insulating layer) is silicon dioxide layer because it is suitable silicon oxide containing layer for making data memory device.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Young-Hoo Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), Teramoto Satoshi et al (Japanese Patent: 407221035, here after Satoshi), further in view of Dorel loan Toma et al (U. S. Patent Application: 2003/0198895, here after Toma).
Claim 19 is rejected. Kim teaches passivating silicon oxide layer with exposing it to HMDS [0101], but does not teach it is HMDS solution. Toma teaches a method of making silicon oxide hydrophobic by treating it with solution of HMDS [0008, 0027, and 0028]. Therefore it would have been obvious to one of ordinary skill in the art at the time
.
Claims 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), further in view of further in view of Teramoto Satoshi et al (Japanese Patent: 407221035, here after Satoshi, Wonghee Sohn et al (U. S. Patent Application: 2014/0020756, here after Sohn), and Joa-Hee Park et al (U. S. Patent Application: 2017/0104000, here after Park).
Claims 20 and 23 are rejected. Kim teaches a method for selectively depositing metal silicide layer (160) on a substrate, the substrate comprising: a silicon oxide portion (110) [0048]; and a Si portion (130) fig. 7, 0059), the method comprising:
a) pre-treating a surface of the silicon oxide portion of the substrate, wherein the ore- treating cleans(etch) and renders the surface of the silicon oxide portion of the substrate hydrophilic (having O-H)[00998, 00671; and
6) exposing the surface of the silicon oxide portion of the substrate to a passivant(silylating agent) at a temperature below 200C( room temperature),
that renders the surface of the silicon oxide portion of the substrate hydrophobic after exposure to the passivant[0100, 0048];
c) annealing the substrate al a temperature wherein the passivant is selectively bound to the silicon oxide portion of the surface of the substrate over the Si portion of the surface of the substrate [0102, 0704],


Kim does not teach the metal silicide layer is molybdenum silicide. Sohn teaches a method of making structure of silicon oxide layers (120) and metal silicide layers (170), where the metal silicide is molybdenum silicide [0062]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kim and Satoshi and have metal silicide layer as molybdenum silicide, because it is suitable metal silicide layer for Kim’s structure. Kim teaches the oxide layer insulating layer) is silicon oxide for making memory device, bull does not teach it is silicon dioxide. Park teaches a method of making memory device where the insulating layer is silicon dioxide [0084]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kim, Satoshi 
Claim 21 is rejected. Satoshi teaches the annealing is done at high vacuum condition, but not ultra-high vacuum condition. However it is obvious to a person with ordinary skill in art that slightly reducing pressure (from 10-8 Pascal to 10-9 Pascal) would have a benefit of less contamination in absence of criticality. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kim, Satoshi, Sohn and Park when the annealing is done in UHV condition, because it further helps reducing contamination.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), Teramoto Satoshi et al (Japanese Patent: 407221035, here after Satoshi, Wonghee Sohn et al (U. S. Patent Application: 2014/0020756, here after Sohn), and Joa-Hee Park et al (U. S. Patent Application: 2017/0104000, here after Park), further in view of Yimin Zhu et al (U. S. Patent Application: 2017/0012325, here after Zhu).
Claim 22 is rejected. Kim teaches the passivant which make the surface hydrophobic comprises tetramethyldisilazane (TMDS) [0101], but not 2- Diphenylphosphino)ethyltriethoxysilane. Zhu teaches using silane component such as 2-Diphenylphosphino)ethyltriethoxysilane to make silicon oxide surface hydrophobic[0063, 0066, table 3]. Therefore it would have been obvious to one of
ordinary skill in the art at the time of the invention was made to have a method of Kim, Satoshi, Sohn and Park when the passivant to make surface hydrophobic is 2-.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), Teramoto Satoshi et al (Japanese Patent: 407221035, here after Satoshi, Wonghee Sohn et al (U. S. Patent Application: 2014/0020756, here after Sohn), and Joa-Hee Park et al (U. S. Patent Application: 2017/0104000, here after Park), further in view of Dorel loan Toma et al (U. S. Patent Application: 2003/0198895, here after Toma).
Claim 24 is rejected. Kim teaches passivating silicon oxide layer with exposing it to HMDS [0101], but does not teach it is HMDS solution. Toma teaches a method of making silicon oxide hydrophobic by treating it with solution of HMDS [0008, 0027, and 0028]. Therefore it would have been obvious to one of ordinary skill in the art at the time
of the invention was made to have a method of Kim, Saioshi, Sohn and Park when the passivation is done with Toma method, because it is a suitable method of making silicon oxide hydrophobic.
Claims 9-11,14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Young-Hoo Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), further in view of Masami Jintyou et al (U. S. Patent Application: 2017/0243759,
here after Jintyou).
Claims 9-11 are rejected. Kim teaches a method for selectively depositing a metal (W), or metal silicide layer (160) on a substrate [fig. 6, and fig. 7, 0086], the substrate comprising: an oxide layer portion (110) comprising hydroxyl groups; and a metal portion (130) [fig. 5, 0047-0048, 0059, 0099], the method comprising:

a) pre-treating a surface of the oxide layer portion of the substrate, wherein the pretreating cleans(etching) and renders the surface of the oxide layer portion of the substrate hydrophilic[0099];
b) exposing the substrate to a passivant at a temperature below 200C(room temperature as it is not cited any specific temperature) that renders the surface of the oxide layer portion of the substrate hydrophobic[0100, 0102];
c) annealing the substrate at a temperature wherein the passivant binds selectively to the oxide layer portion of the surface of the substrate over the metal (130) portion of the surface of the substrate[0102, 0104]; and
d) selectively growing the metal, or metal silicide layer(160) on the surface of the metal portion(130) of the surface of the substrate, wherein the metal, or metal silicide layer is grown by atomic layer deposition (ALD)[0085, fig. 7]. Kim teaches using HMDS to form passivant bond to silicon oxide [0104], and also teaches thermal process to dehydrogenation gas, the dehydrogenation process reduces the number of the Si-OH bonds in the insulation layers [0104], which means the Si-O binds form and therefore
the passivate selectively bonds to O on silicon oxide [0102] over the metal (130). However Kim does not teach the thermal process (annealing) temperature. Jintyou teaches using HMDS to make silicon oxide film [0254] following by dehydrogenated by heat treatment (annealing) at 450C [0245]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kim, where the heat treatment ( annealing) is done at 450C, because Jintyou teaches suitable heat treatment temperature for dehydrogenating.

Claims 16-17 are rejected as Kim teaches the metal portion comprises Si [0059].
Claim 18 is rejected. Although in this embodiment Kim does not teach the oxide layer is hafnium oxide (HfO2). However in another embodiment leaches depositing a blocking insulating layer comprising hafnium oxide [0110, 0115]. Therefore it would have been obvious ta one of ordinary skill in the art at the time of the invention was made to have a method of Kim when there is a hafnium oxide layer deposited prior to metal layer because it is suitable blocking insulating layer for making data storage device.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Young-Hoo Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), Masarri Jintyou et al (UL S. Patent Application: 2017/O243759, here after Jintyou), further in view of Yimin Zhu et al (U. S. Patent Application: 2017/0012325, here after Zhu).
Claim 13 is rejected. Kim teaches the passivant which make the surface hydrophobic comprises tetramethyldisilazane (TMDS) [0101], but not 2-
Diphenylphosphino)ethyltriethoxysilane. Zhu teaches using silane component such as 2-Diphenylphosphino)ethyltriethoxysilane to make silicon oxide surface hydrophobic[0063, 0066, table 3]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kim, and Jintyau when the passivant to make surface hydrophobic is 2-Diphenylphosphino)ethyltriethoxysilane, because Zhu teaches it is suitable silane compound to make surface of silicon and silicon oxide hydrophobic.
15 is rejected under 35 U.S.C. 103 as being unpatentable over Young-Hoo Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), Masami: Jintyou et al (U.S. Patent Application: 2017/0243759, here after Jintyou), further in view of Joo-Hee Park et al (U. S. Patent Application: 2017/0104000, here after Park).
Claim 15 is rejected. Kim teaches the oxide layer (insulating layer) is silicon oxide [0048] for making memory device, but does not teach it is silicon dioxide. Park teaches a method of making memory device where the insulating layer is silicon dioxide [0084]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kim, and Jiniyou when the oxide layer(insulating layer) is silicon dioxide layer because it is suitable silicon oxide containing layer for making data memory device.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Young-Hoo Kim et al (U. S. Patent Application: 2013/0078776, here after Kim), Masami Jintyou et al (U. S. Patent Application: 2017/0243759, here after Jintyou), further in view of Dorel loan Toma et al (U. S. Patent Application: 2003/0198895, here after Toma).
Claim 19 is rejected. Kim teaches passivating silicon oxide layer with exposing it to HMDS [0101], but does not teach itis HMDS solution. Toma teaches a method of making silicon oxide hydrophobic by treating it with solution of HMDS [0008, 0027, and 0028]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Kim, and Jintyou when the passivation is done with Toma method, because it is a suitable method of making silicon oxide hydrophobic.
Response to Arguments
10/15/21 have been fully considered but they are not persuasive. The applicant argument that Kim does not teach regarding selectively depositing a metal, metal nitride, metal oxide, or metal silicide layer on a metal, metal oxide, or silicide portion of a substrate over an oxide layer portion of a substrate that has been passivated, such as is set forth in the instant claims is not persuasive. Kim teaches formation of passivation layer which in fact enhance selectively deposition as the Si-O binds form and passivation selectively bonds to O on silicon oxide over the metal layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712